By the Coübt:
The action below was brought by the defendant in error against the commissioners, auditor and treasurer of Hardin county to perpetually enjoin the allowance and payment of a bill presented by the plaintiff in error for publishing in the Kenton Wochenblatt, a German newspaper, the detailed report made to the court of common pleas, by the commissioners, of their financial transactions for the year preceding the third Monday of September, 1892, together with the report of the examining committee thereon. An injunction was allowed in the common pleas, and upon trial on appeal in the circuit court a like order of injunction was made perpetual. ■ To reverse this judgment the present proceeding is prosecuted.
We perceive no error in the judg’ment of the circuit court. The duty of the commissioners in regard to publishing their report is governed wholly by section 917 of the Revised Statutes, and that section does not afford authority for either ordering such report published in a German newspaper, or paying' for the same. See Cincinnati v. Bickett, 26 Ohio St., 49.

Judgment affirmed.